Citation Nr: 1111139	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to additional burial benefits to include dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to August 1946 and from March 1949 to May 1950.  He died in December 2008.  At the time of his death he was not married.  The appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that in January 2011 the appellant's Congressional Representative forwarded a copy of correspondence received from the appellant.  This correspondence included duplicate copies of various material already contained in the claims folding including correspondence from the RO to the appellant and the Veteran, the Veteran's DD 214, various adjudicatory documents (including a Statement of the Case and Substantive Appeal).  In light of the duplicative nature of this material, the Board concludes that remand is not required.  To the extent that the appellant submitted a copy of a letter appointing him to be the Personal Representative of the Veteran's estate, the Board notes that during the course of the appeal the appellant has been treated as the representative of the Veteran's estate.  Furthermore, this additional material does not relate to or have a bearing on the underlying issue on appeal.  See 38 C.F.R. § 20.1403(c).  That is, the adjudication of the claim on appeal does not hinge on whether or not the appellant is the Personal Representative of the Veteran's estate.  To remand the case for consideration of this newly submitted material would serve no purpose but to delay adjudication of this appeal.  Accordingly, the Board will proceed with a decision in this matter. 


FINDINGS OF FACT

1.  The Veteran died in December 2008.  

2.  In February 2009, VA paid the funeral home $895.00, which represented a payment of $300.00 for the burial, $300.00 for the plot/internment, and $295.00 for the transportation costs.  

3.  The appellant has not claimed service connection for the cause of the Veteran's death.  

4.  While the Veteran was service-connected for schizophrenia and was in a receipt of a total rating based on individual unemployability since July 1976, the appellant, as the adult son of the Veteran, or in his capacity representing the estate of the Veteran, is ineligible to receive benefits under 38 U.S.C.A. § 1318.   


CONCLUSION OF LAW

The criteria for payment of additional burial benefits, to include DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 101(4), 1318, 2302-2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5, 3.57, 3.1600 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed.Cir. May 19, 2009). Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  

Here, in an April 2009 letter, the appellant was provided notice as to the criteria for DIC based on the cause of the Veteran's death.  Significantly, however, the appellant has never alleged that the Veteran's death is due to service or due a service-connected disability.  Rather, he alleges entitlement to DIC under 38 U.S.C.A. § 1318 or for payment of additional burial expenses.  He has not been provided separate notice describing the criteria for DIC under 1318, nor has he been provided separate notice describing the criteria for additional burial benefits.  The Board finds, however, that remanding this matter for additional notice because it would only result in additional delay with no foreseeable benefit flowing to the appellant.  Sabonis v. Brown, 6 Vet. App. 426 (1994.)  This is so because the claim is being denied as a matter of law and additional notice or evidentiary development would not serve to substantiate the claim.  

The Board also finds that VA has complied with its duty to assist.  The Veteran's death certificate and records from the funeral home are associated with the claims file.  The appellant set forth his contentions during the hearing before the undersigned.  Significantly, evidence necessary to make a decision on the claim is of record and the appellant has been afforded a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.  

Background and Analysis

The record reflects that the Veteran had honorable service from July 1945 to August 1946 and from March 1949 to May 1950.  Immediately following his separation from the military, he filed a claim and was granted entitlement to service connection for schizophrenic reaction.  An initial 50 percent disability rating was assigned.  In January 1972, the RO granted a 70 rating for the service-connected psychiatric disability.  In August 1976, the RO granted entitlement to a total disability evaluation based on individual unemployability (TDIU).  The TDIU rating continued up to the time of the Veteran's death.  As noted, he died in December 2008.  The certificate of death indicates that the cause of death was COPD.  Other conditions contributing to death but not resulting in the underlying cause included dementia and congestive heart failure.  

In December 2008, the RO received a VA Form 21-530, Application for Burial Benefits.  The form was filed by the Cutler-O'Neill Funeral Home.  The total expenses claimed were $3,313.44.  The application indicated that partial reimbursement in the amount of $1,536.28 had previously been paid by "pre need ins."  The appellant also signed the application as the individual authorizing services.  The application indicated that there was no claim that the cause of the Veteran's death was due to service.  

A February 2009 Report of Contact between VA and the funeral clarified that the amount claimed for transportation of the decedent was $295.00.  

In February 2009, VA paid the funeral home $895.00, which represented a payment of $300.00 for the burial, $300.00 for the plot/internment, and $295.00 for the transportation costs.  

In a March 2009 letter, VA advised the appellant and the funeral home that they had paid VA burial benefits and that entitlement to additional amounts were pending further development.  

In his notice of disagreement, filed in March 2009, the appellant stated that he believed that benefits should be payable under 38 U.S.C.A. § 1318 as his father was service-connected at the 100 percent level for over 10 years prior to his death.  He also contended that a $2,000 payment should be made on the remaining $1,528.44 balance.  

On his substantive appeal to the Board, he contended that benefits under 38 U.S.C.A. § 1318 should be paid to the estate of the Veteran.  

Finally, in his testimony before the Board, the appellant stated that VA did not explain why they paid $895.00 towards the burial expenses.  He assumed it was based on an amount of pre-paid burial expenses that his father had paid 18 years prior.  (See Transcript at 3-4.)  He also repeated his contention that benefits under 38 U.S.C.A. § 1318 should be payable to the estate of the Veteran.  

The Board regrets that there has been confusion in this matter.  The facts regarding the Veteran's honorable service and the extent of his service-connected disability during his lifetime are quite clear.  

Funeral and burial expenses of a deceased Veteran are payable if the Veteran died of a service-connected disability.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1600(a) (2010).  Here, again there is no contention that the death is service-connected.  

If the Veteran's death was not service-connected, a burial allowance may be paid under the following circumstances:

If, at the time of death, the Veteran was in receipt of VA pension or compensation (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or the Veteran had an original or reopened claim for either compensation or pension pending, and, in the case of an original claim, there is sufficient evidence of record on the date of the Veteran's death to have supported an award of compensation or pension effective prior to the date of the Veteran's death.  38 U.S.C.A. § 2302(a)(1) (West 2002); 38 C.F.R. §§ 3.1600(b)(1),(2) (2010).  

Here, during his lifetime, the Veteran was in receipt of VA compensation and therefore, upon his death, payment of burial expenses was authorized.  Indeed, the RO paid $895.00.  The question of how much VA is authorized to pay is set forth by statute in 38 U.S.C.A. § 2302.  The statute provides that "the Secretary, in the Secretary's discretion, having due regard to the circumstances in each case, may pay a sum not exceeding $300 to such person as the Secretary prescribes to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial."  See also VAOPGCPREC 15-95 (maximum amount of burial allowance that may be paid is governed by the burial-allowance statute in effect on the date of burial).

Here, VA has paid $300.00 for the burial, $300.00 for the plot/internment, and $295.00 for the transportation costs.  These amounts are not based on any pre-paid burial insurance benefits purchased by the Veteran.  Rather, they are the maximum amounts permitted under law for a Veteran who dies from a non-service-connected cause.  

As such, the appellant's claim for additional burial benefits in excess of those already paid is without merit and must be denied.  

Turning to the appellant's claim for DIC under 38 U.S.C.A. § 1318, the statute authorizes the payment of DIC to a surviving spouse and to the children of a deceased Veteran in the same manner as if the Veteran's death were service-connected if-(1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  See also 38 C.F.R. § 3.22 (2010).  

Here, there is no question that the Veteran was totally disabled due to schizophrenia for a period in excess of 10 years prior to his death.  Entitlement would be granted if the Veteran had a surviving spouse or surviving child or children.  Here, the record reveals that the Veteran is divorced.  While the appellant is the son of the Veteran, he is no longer a "child" as that term is defined.  

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

Here, according to a birth certificate of record, the appellant was born in 1957, and therefore, does not otherwise meet the definition of a "child."  Hence, he is not entitled to benefits under 38 U.S.C.A. § 1318.  In addition, the statute makes no allowance for payment of benefits to the estate of the deceased Veteran.  Accordingly, entitlement to 38 U.S.C.A. § 1318 benefits is precluded as a matter of law.  


ORDER

Entitlement to additional burial benefits to include dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


